Citation Nr: 0906879	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-36 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
service connected residuals of an injury to the left great 
toe for the period of time prior to February 6, 2006.

2.  Entitlement to a disability rating in excess of 10 
percent for the service connected residuals of an injury to 
the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from August 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for the residuals of an injury to 
left great toe and assigned a noncompensable (0%) disability 
rating.  An October 2008 rating decision granted an increased 
disability rating of 10 percent for the Veteran's service-
connected left great toe disability effective from February 
6, 2006.  

The case was previously before the Board in August 2008, when 
it was remanded for examination of the Veteran and to obtain 
VA medical records.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of an injury to the left great 
toe are manifested by:  objective evidence of pain on motion 
of left great toe; tenderness to palpation; and complaints of 
pain and swelling with walking and standing.  

2.  The Veteran's service-connected left great toe disorder 
is moderate in severity.  

3.  The Veteran's symptoms of pain have been present since he 
filed his claim for service connection on October 14, 2005.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but not 
higher, for the residuals of an injury to the left great to 
have been met effective October 14, 2005, the entire period 
of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.71a, Diagnostic Codes 5280 5284 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for the residuals of an injury to the left great have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic 
Codes 5280, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided notice in a letter dated 
November 2005.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was not provided this 
specific notice.  However the issue on appeal is a result of 
the Veteran specifically indicating disagreement with the 
initial disability rating assigned for his service-connected 
left great toe injury. In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, once service connection was granted 
and ratings and effective dates were assigned section 5103(a) 
notice was no longer required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This notice is again not required as the 
issue on appeal involves the assignment of the initial 
disability rating upon the grant of service connection.

With respect to the duty to assist the Veteran, it is noted 
that VA medical records have been obtained and the Veteran 
has been accorded two VA Compensation and Pension 
examinations.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for an increased 
disability rating for his service-connected left great toe 
disability.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged.""  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

Review of the Veteran's service treatment records reveals an 
October 1944 record which states that he suffered a simple 
fracture of the tuft of the distal phalanx of the left great 
toe.  Treatment was rest and dressing without a splint.  

In October 2005, the Veteran filed his claim for service 
connection for the residuals of an injury to the left great 
toe.

In December 2005, a VA examination of the Veteran was 
conducted.  The examining physician reviewed the Veteran's 
service treatment records which documented the fracture to 
the left great toe during service.  The Veteran reported 
having recurrent complaints of pain which was localized to 
the area of the left great toe with prolonged walking of 
standing.  The Veteran indicated that he wore loose shoes so 
as to not put pressure on the toe.  He also reported that he 
had not had any specific medical treatment for his complaints 
of left great toe pain over the years.  Physical examination 
of the left foot did not reveal any swelling of the toes.  
The left great toe had a moderate valgus deformity.  There 
was no evidence of tenderness or pain on motion.  X-ray 
examination revealed a deformity of the distal phalanx of the 
left great toe consistent with the prior in service injury.

VA medical treatment records dated from February 2006 to the 
present reveal that the Veteran has periodically sought 
treatment for complaints of pain related to his left great 
toe.  

In October 2008, the most recent VA examination of the 
Veteran was conducted.  He reported complaints of pain and 
swelling of the left great toe with prolonged walking and 
standing.  Physical examination revealed objective evidence 
of pain on motion of the left great toe and tenderness to 
palpation.  However there was no evidence of:  flat foot; 
claw foot; hammer toes; hallux valgus; instability; weakness; 
muscle atrophy; or malunion or nonunion of any tarsal or 
metatarsal bones.  X-ray examination revealed no evidence of 
acute fracture, dislocation, or degenerative changes.  

The Veteran's service-connected residuals of an injury to the 
left great toe are rated under the Diagnostic Code for other 
injuries of the foot.  A 10 percent rating contemplates 
moderate foot injury.  A 20 percent rating contemplates 
moderately severe injury.  A 30 percent rating contemplates 
severe injury.  A 40 percent rating is warrant with actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

Although the December 2005 VA examination did not document 
objective evidence of tenderness or pain on motion of the 
left great toe, the Veteran has essentially asserted that he 
has had consistent symptoms of pain involving his left great 
toe at least since he filed his claim for service connection 
in October 2005.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report having symptoms of left great toe pain as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In both Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2007).

The Veteran filed his claim for service connection in October 
2005.  In December 2005, VA examination was conducted but did 
not document any objective evidence of pain or tenderness.  
However, by February 2006, VA treatment records show that the 
Veteran began seeking treatment for symptoms of pain and 
tenderness of his left great toe.  Based upon the short span 
of time elapsed from October 2005 to the first treatment 
record in February 2006, the Board believes the Veteran's 
assertions that pain and tenderness of the left great toe 
existed upon his filing his claim for service connection.  
Accordingly, a 10 percent disability rating is granted for 
the Veteran's service-connected left great toe disability 
effective from October 14, 2005, the date of service 
connection.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for any period 
of time covered by this appeal.  In order to warrant a 
disability rating in excess of 10 percent the Veteran would 
have to manifest a moderately severe injury to the foot.  
However, the evidence of record reveals only tenderness and 
pain on motion localized to the region of the left great toe.  
X-ray examination fails to show any degenerative changes or 
deformity.  The Board has considered the Veteran's claim for 
an increased disability rating under other Diagnostic Codes 
but none are applicable based upon the evidence of record.  
The Board also notes that Diagnostic Code 5280 which is used 
to rate unilateral hallux valgus provides some guidance.  
Diagnostic Code 5280 which provides for 10 percent disability 
ratings for two separate criteria:  hallux valgus operated 
with resection of the metatarsal head; or, severe with 
symptomatology equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.  The Veteran has 
tenderness and pain on motion of his left great toe, and is 
assigned a 10 percent disability rating.  He has use of his 
left toe and can ambulate, he shows no evidence that his 
disability is of a greater level than would be contemplated 
by amputation of the left great toe, which would only warrant 
a 10 percent disability rating, which is already assigned in 
the present case.  The symptoms he has reported have been 
taken into consideration in determining that a 10 percent 
evaluation is warranted.  The medical evidence of record and 
his complaints of pain, swelling, redness and weakness do not 
show that the left great toe disability more nearly 
approximates the criteria for a moderately severe disability 
rating.  Accordingly, a disability rating in excess of 10 
percent for the Veteran's left great toe disability must be 
denied.  The Veteran is now rated as 10 percent disabled 
effective the date service connection was granted.  The Board 
has considered whether staged ratings are warranted.  
However, the evidence does not show a material change in the 
condition at different points in time so as to warrant the 
assignment of staged ratings.  

As the preponderance of the evidence is against the claim for 
a disability rating in excess of that assigned above, the 
"benefit of the doubt" rule is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent disability rating, and not in excess thereof, is 
granted for the residuals of a left great toe injury, 
effective from October 14, 2005, subject to the law and 
regulations governing the payment of monetary awards. 

A disability rating in excess of 10 percent for the residuals 
of a left great toe injury is denied for the entire period of 
time covered by this appeal. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


